Citation Nr: 0809484	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1985 to 
June 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
PTSD was previously denied by a February 2002 rating 
decision; the evidence submitted since February 2002 raises a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the 
veteran's claim of entitlement to service connection for PTSD 
is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for PTSD in the present case, the Board concludes that the 
new law does not preclude the Board from adjudicating this 
matter.  This is so because the Board is taking action 
favorable to the veteran with regard to the new and material 
issue on appeal, and a decision at this point poses no risk 
of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

The veteran's claim of entitlement to service connection for 
PTSD was previously denied by a February 2002 rating 
decision, and the veteran did not appeal.  As such, the 
veteran's claim became final.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.1103.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

At the time of the February 2002 denial, the evidence of 
record consisted of service medical records showing no 
complaints of or treatment for any mental problems; a VA 
examination report from 1995 which diagnosed the veteran with 
alcohol dependence and polysubstance dependence in partial 
remission; and VA psychiatric treatment records diagnosing 
the veteran with a major depressive disorder and indicating 
that he had a history of PTSD (in July 1999) and with PTSD in 
August 2000 and March 2001.  

In May 2002, a claim was received in which the veteran 
requested VA to reopen the previously denied issue of 
entitlement to service connection for PTSD.  Since the 
previous February 2002 rating action, considerable new 
evidence has been submitted including: several statements 
from the veteran that his PTSD was caused by being stranded 
for several days on a mountain as a result of a sudden 
blizzard (the veteran indicated that fear of freezing to 
death set in before they were rescued); a March 2001 
statement from the veteran's ex-wife indicating that the 
veteran had terrible nightmares after being in the service; a 
psychological evaluation report from May 2002, which noted 
that the veteran was snowed in for several days in service 
causing frostbite and a nervous breakdown (as described by 
the veteran), and indicating that the veteran was diagnosed 
with PTSD; and the veteran's recent testimony before the 
Board.  The veteran also reported getting snowed in for three 
days in at a VA examination in September 2003, although the 
examiner concluded that the veteran did not meet the criteria 
for PTSD.  

Previously, the veteran's claim was denied because no 
diagnosis of PTSD had been provided.  While the entirety of 
the new evidence does not support the diagnosis of PTSD, the 
veteran has been diagnosed with PTSD on several occasions 
since his claim was previously denied.  This evidence is 
presumed to be credible for the purpose of reopening claims.  
Because the additional evidence addresses the reason that the 
veteran's PTSD claim was previously denied, it provides a 
reasonable possibility of substantiating his claim.  
Accordingly, the veteran's claim for service connection for 
PTSD is reopened.  


ORDER

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for PTSD 
is reopened.


REMAND

Service medical records show that the veteran was treated for 
a cold weather injury in December 1986 at Fort Campbell in 
Kentucky.  These records indicate that the injury occurred at 
Fort Irwin in California.  However, it does not appear that 
any medical records from Fort Irwin have been associated with 
the veteran's claims file.  While currently available service 
medical records note the presence of frostbite, they do not 
describe the incident leading to the veteran developing 
frostbite.  As such, development should be conducted to 
verify the veteran's reported stressor.  

The veteran testified before the Board that while at Fort 
Irwin he and several other men were stranded on a mountain 
top for approximately three days in November 1986, during 
which time the veteran reported developing frostbite in his 
feet.  The veteran indicated that on the third day they were 
helicoptered back to a field hospital where the veteran 
reported staying for roughly a week.  [In this regard, the 
Board notes that service connection is currently in effect 
for residuals of cold injury to the right foot (10% from 
August 1998 and 30% from August 2005) and for residuals of 
cold injury to the left foot (10% from August 1998, 20% from 
August 2005, and 30% from November 2006).]  The veteran has 
indicated that following this in-service event he began 
having memory lapses and feelings of hopelessness, and he 
believes that he suffered a nervous breakdown, although he 
admits that he never received any psychiatric treatment 
during service.

The veteran believes that being stranded by the snowstorm 
caused him to develop PTSD.  He was diagnosed with PTSD at an 
evaluation in 2001, and he frequently carries the diagnosis 
of PTSD by history throughout many of his medical records.  
For example, in March 2007 a screen for PTSD was positive.  
Other treatment records from throughout the pendency of the 
veteran's appeal contain diagnoses such as bipolar disorder 
and major depressive disorder.  Specifically, in September 
2003, the veteran underwent a VA examination at which the 
examiner concluded that the veteran did not meet the criteria 
for a diagnosis of PTSD and opined that most of the veteran's 
psychiatric difficulty resulted from substance abuse issues.  
A remand is, thus, necessary to reconcile these conflicting 
medical opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Fort Irwin and request copies 
of any treatment records from the 
veteran's hospitalization at a field 
hospital in November 1986.  A negative 
response is requested if no records are 
available.

2.  Contact the United States Army and 
Joint Services Records Research Center 
(JSRRC) and request that they research the 
veteran's contention that he was stranded 
along with several other soldiers on a 
mountain in November 1986 while stationed 
at Fort Irwin in California.

3.  If the veteran's reported stressor is 
confirmed, schedule the veteran for a VA 
psychiatric examination.  The examiner 
should be provided with the veteran's 
claims file and should fully review it.  
The examiner should determine whether the 
veteran meets the DSM-IV criteria for a 
diagnosis of PTSD based on being stranded 
for several days on a mountain as a result 
of a sudden snow storm.  The examiner 
should specifically address the September 
2003 VA examination report which concluded 
that the veteran did not meet the criteria 
for PTSD. 

4.  Thereafter, the AOJ should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal, as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


